Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “316” has been used to designate both inside of the casing  and media flow valve.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “connector”, “an observation window”, “ a holder”, “a shot media storage tank, a shot media accelerator, a hose, at least one nozzle, a shot blasting chamber” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4  recites the limitation "a shot circulation conduit" in line 3.  There is insufficient antecedent basis for this limitation in the claim. it is unclear whether applicant is referring to the same shot circulation conduit claimed in claim 1 or a different conduit is being claimed here. For the purpose of examination the recitation above has been interpreted as “the shot circulation conduit”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Champaigne, US20140220861.
Regarding claim 1, Champaigne discloses  a flow sensor for measuring flow rate of solid particles (Element 96, Fig 2); and a connector on the flow sensor for coupling the flow sensor to a shot circulation conduit.  (clamping body holding the sensor 96 in place within conduit defined in element 6, Fig 1)
Regarding claim 3, Champaigne discloses each and every limitation set forth in claim 1.  Furthermore, Champaigne discloses a media flow valve coupled to the flow sensor for regulating the flow rate. (element 30, Fig 1)
Regarding claim 4, Champaigne discloses each and every limitation set forth in claim 3.  Furthermore, Champaigne discloses the media flow valve is configured to close passage of a shot circulation conduit in the absence of power supply.  (Paragraph 0016)
Regarding claim 5,  Champaigne discloses each and every limitation set forth in claim 3.  Furthermore, Champaigne discloses a holder having a through hole for aligning with the shot circulation conduit in order to transfer shot peening particles via the through hole (wall portions defining chamber 28 with a through hole wherein element 80 is placed in, Fig 3); and a shutter supported by the holder (elements 36 and 38 , Fig 3); wherein the shutter is movable with respect to the holder for adjusting size of an opening in order to regulate flow of the shot peening particles.  (opening of element 80, Figs 7 and 8)
Regarding claim 6, Champaigne discloses each and every limitation set forth in claim 3.  Furthermore, Champaigne discloses  the media flow valve further comprises a spreader for altering distribution pattern of the solid patricles. (element 84 causes the solid particles distribution pattern alteration, Fig 1)
Regarding claim 7, Champaigne discloses each and every limitation set forth in claim 6.  Furthermore, Champaigne discloses the spreader is removable from the media flow valve .  (paragraph 0015)
Regarding claim 8,  Champaigne discloses each and every limitation set forth in claim 6.  Furthermore, Champaigne discloses  the shutter comprises a top plate and a valve pulley joined together for moving the top plate with respect to the holder.  (top plate has been interpreted as portion 36 with conical portion and the valve pulley has been interpreted as the rod 38 , Figs 7 and 8)
Regarding claim 9,  Champaigne discloses each and every limitation set forth in claim 1.  Furthermore, Champaigne discloses the shutter comprises a top plate for providing a non-levelled surface in order to prevent accumulation of shot peening particles at the shutter.  (conical portion of portion 36, Fig 7)
Regarding claim 10, Champaigne discloses each and every limitation set forth in claim 1. Furthermore, Champaigne discloses a hopper connected to the media flow valve, the flow sensor or both for feeding the solid particles steadily.  (Element 14, Fig 1)
Regarding claim 11, Champaigne discloses each and every limitation set forth in claim 1. Furthermore, Champaigne discloses a protective casing for preventing external disturbance to internal components of the media dosage unit.  (casing covering element 6, Fig 1)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Champaigne, US20140220861 in view of  Ying, CN105171617
Regarding claim 2, Champaigne discloses each and every limitation set forth in claim 1. However, Champaigne does not disclose an observation window for inspecting interior of the media dosage unit visually. 
Ying teaches a blasting device with a window  26. (Fig 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the media dosage device disclosed by Champaigne to have further incorporated a window as taught by Ying in order to inspect the operation of the device. 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Champaigne, US20140220861 in view of Shank, US556324.
Regarding claim 12, Champaigne discloses each and every limitation set forth in claim 1.  Furthermore, Champaigne discloses a shot media storage tank for keeping the solid particles as shot media  (storage tank 14, Fig 1), wherein the shot media storage tank is connected to the shot circulation conduit (Fig 1); a shot media accelerator coupled to the shot media storage tank (air supply 18, Fig 1);  a hose connected to the shot circulation conduit for transferring the shot peening media (hose connecting the air supply to the nozzle , Fig 1); at least one nozzle further connected to the hose for discharging the shot peening media to an object at predetermined speeds (Nozzle 24 , Fig 1). 
However, Champagine does not disclose a shot blasting chamber.
Shank teaches a shot blasting chamber 12. (Fig 4)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device disclosed by Champagine to have further incorporated a shot blasting chamber as taught by Shank in order to contain the blasted material and to be able to recover spent material for reuse.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arman Milanian/
Examiner
Art Unit 3723






/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723